          EXHIBIT A




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 1 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                                                              20AE-CC00296

              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 SHUPING “GRACE” SHEN,

                         Plaintiff,                      Case No.:

 v.                                                      Division:

 AVIATION TECHNICAL SERVICES, INC.,

 Please serve:

 Registered Agent,
 National Registered Agents, Inc.,
 120 South Central Avenue,
 Clayton, Missouri 63105,

                        Defendant.

                                      PETITION FOR DAMAGES

       COMES NOW Plaintiff, Shuping “Grace” Shen, by and through her undersigned counsel,

and for her Petition for Damages against the Defendant, Aviation Technical Services, Inc., states

as follows:

       1.        Plaintiff, Shuping “Grace” Shen, is a female individual residing in Platte County,

Missouri.

       2.        Defendant Aviation Technical Services, Inc. (hereinafter “Defendant” or “ATS”)

is a Washington corporation that transacts business at one of its principal places of business in

Platte County, Missouri. Defendant ATS may be served by serving its Registered Agent, National

Registered Agents, Inc., 120 South Central Avenue, Clayton, Missouri 63105.

       3.        Defendant ATS has had more than 15 employees in the state of Missouri in the last

calendar year and is an “employer” within the meaning of Missouri law, at Mo. Rev. Stat §

213.010(8), and federal law, at 42 U.S.C. §§ 2000e-(b), (g) and (h), and 42 U.S.C. § 12111(5)




                                                 1

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 2 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                JURISDICTION AND VENUE

         4.    This Court has personal jurisdiction over Defendant ATS because it maintains its

principal place of business in Kansas City, Platte County, Missouri and as to both Defendants

because the acts complained of in this Petition violated Missouri law and occurred in Platte County,

Missouri.

         5.    On or about February 24, 2020, Plaintiff, acting pro se, filed a Charge of

Discrimination with the Equal Employment Opportunity Commission and the Missouri

Commission on Human Rights, alleging discrimination by Defendant Aviation Technical Services,

Inc. based on her sex/gender, disability, and retaliation. The Charges were designated as EEOC

Charge No. 563-2020-01213 and Missouri Commission on Human Rights Charge No. FE-2/20-

31680. Copies of these documents are attached hereto as Exhibit 1 and incorporated herein as

though fully set forth.

         6.    On or about August 11, 2020, the Equal Employment Opportunity Commission

issued its Notice of Right to Sue. A copy of this document is attached hereto as Exhibit 2 and

incorporated herein as though fully set forth.

         7.    On or about September 21, 2020, the Missouri Commission on Human Rights

issued its Notice of Right to Sue. A copy of this document is attached hereto as Exhibit 3 and

incorporated herein as though fully set forth.

         8.    This lawsuit is being filed within ninety (90) days of receipt of the letters mentioned

above.

         9.    The Charge(s) of Discrimination attached as Exhibit 1 provided both the MCHR

and EEOC sufficient opportunity to investigate the full scope of the controversy between the




                                                 2

          Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 3 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
parties and, accordingly, the sweep of this Petition may be and is as broad as the scope of the

investigation which could reasonably be expected to have grown out of the Charge.

              ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

        10.     Plaintiff, Shuping “Grace” Shen, is a female that was born on March 4, 1960 and

is 60 years old. She is a member of protected classes under the Missouri Human Rights Act.

        11.     Ms. Shen was hired by ATS on January 22, 2018 to work as a Logistics Assistant

at its Kansas City facility.

        12.     Plaintiff is of Chinese descent and has difficulty speaking English, which is

apparent to anyone who interacts with her and was well known by Defendants, including her

supervisors, which included Ms. Tralaena McCall, Ms. Tabatha Nelson, Ms. Riki Donner, and her

co-workers.

        13.     During the time Plaintiff was employed by Defendant, she was “disabled” as

defined by state and federal law. Specifically, Plaintiff had a mental impairment (including

depression, post-traumatic stress, and anxiety) that substantially limited one or more of her major

life activities.” These activities included, but are not limited to, eating, sleeping, speaking,

concentrating, thinking, communicating, and working.

        14.     Defendant was, as set forth below, aware of this impairment and Plaintiff’s

disabilities, and her record of impairment, and regarded her as disabled.

        15.     ATS is in the business of repairing and overhauling commercial aircraft. It has

facilities in Kansas City, Missouri, Washington, and Texas and several hundred employees

nationwide.

        16.     Prior to the time Plaintiff was hired to work at ATS, she and a man named Robert

Tuggle had been involved in a romantic relationship.



                                                 3

         Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 4 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       17.     At all times referenced in this Petition, Robert Tuggle was also employed by

Defendant ATS as a “lead mechanic.”

       18.     Robert Tuggle helped Plaintiff to secure her job at ATS. At the time he helped

Plaintiff to secure her job at ATS, Tuggle represented to her that ATS regularly refused to hire

people over age 55 and that they would be making an exception to hire her. Plaintiff believed that

this representation was true.

       19.     During their relationship, Defendant Tuggle was physically and mentally abusive

and controlling and, at times, physically aggressive and/or violent.

       20.     Because he had helped Plaintiff obtain her job, and in connection with his abuse of

Plaintiff, Defendant Tuggle repeatedly threatened and manipulated Plaintiff by informing her that

he could cause her to be terminated and/or to lose her job.

       21.     Because Defendant Tuggle was a lead mechanic, he had supervisory power over

Plaintiff. Additionally, even if Tuggle did not have authority to individually or personally affect

her employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had

supervisory authority over her and the ability and power to significantly influence employment

decisions affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D).

       22.     Also in connection with his abuse of Plaintiff, Tuggle repeatedly informed her that

nobody would believe that he was mentally and physically abusive towards her because (in his

mind) she was of low intelligence and could not speak English well.

       23.     Plaintiff and Tuggle ended their personal relationship in September 2018. Both

continued to work at ATS.

       24.     During their employment at ATS, and after their relationship ended, Tuggle created

a hostile work environment for Plaintiff based upon her sex and disability. In connection with



                                                 4

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 5 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
creating a hostile work environment for Plaintiff, Tuggle assaulted and battered Plaintiff, made

physical threats to Plaintiff, and engaged in unwanted touching and humiliating actions, and other

instances of verbal abuse and harassment (often by text message), all that interfered with Plaintiff's

work performance and that was sufficiently severe or pervasive to affect a term, condition, or

privilege of Plaintiff’s employment.

          25.   As a result of the abuse she endured from Tuggle while working ATS, Plaintiff

feared for her safety at work, her job security, and developed exacerbated mental health problems

and depression, implicating her disabilities, that affected her physically and cause her work to

suffer.

          26.   Throughout her employment at ATS, Plaintiff sent several emails and made several

reports to her superiors concerning Robert Tuggle’s harassment and controlling behavior which

interfered with their work at ATS. Upon information and belief, Defendant made no effort to

investigate these reports or to monitor Tuggle following Plaintiff’s reports until shortly before they

decided to terminate Plaintiff.

          27.   On or about November 12, 2018, Plaintiff reported to Ms. McCall and Ms. Nelson

during a meeting that Tuggle had engaged in controlling behavior over her and the threats he had

made to her concerning her employment. Upon information and belief, Defendant made no effort

to investigate this specific report or to monitor Tuggle following Plaintiff’s reports.

          28.   On or about Saturday, November 17, 2018 at approximately 9:00 p.m., Tuggle

assaulted and battered Plaintiff in a basement area at ATS while both were working.

          29.   Prior to the assault, Tuggle came to Plaintiff’s workstation in a toolroom and asked

Plaintiff to help him find some matching screws. This required a trip to the warehouse, which was




                                                  5

           Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 6 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
about 50 yards away through an industrial area. Tuggle informed Plaintiff that he would show her

a different way to get there and led Plaintiff into a secure basement area.

        30.    In the basement area, Tuggle accused Plaintiff of flirting with, and “showing her

sexy body” to other mechanics and told her that “she belonged to him.” Thereafter, he assaulted

and battered Plaintiff by placing her in a bear hug, groping her rear end, and attempting to kiss her.

        31.    After the assault and battery, Plaintiff fled the area.

        32.    After the assault and battery, Plaintiff’s mental health declined, which interfered

with and limited her major life activities. She became severely depressed and anxious, which

necessitated that she seek counseling, take medicine, and that caused her work to suffer.

        33.    In a March 14, 2019 meeting with Ms. McCall and Ms. Nelson, Plaintiff again made

several complaints to Defendant ATS concerning Tuggle, his threats, and the hostile work

environment she endured at ATS. Plaintiff also repeated the threats made by Tuggle to her

concerning her employment at ATS.

        34.    During this meeting, the parties discussed Plaintiff’s disability and mental health

needs. Also, during this meeting, the parties discussed issues Plaintiff was having with her co-

workers resulting from her disability and mental health needs and inability to effectively

communicate with them in English.

        35.    Following this meeting, Defendant internally acknowledged Tuggle’s threats made

to Plaintiff and acknowledged that there were potential safety concerns involving Tuggle and

Plaintiff.

        36.    Following this meeting, Defendant again failed to take significant remedial and

disciplinary action against Tuggle and permitted the hostile work environment to endure. Also




                                                  6

         Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 7 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
following this meeting, and upon information and belief, Defendant continued in its failure to

investigate Plaintiff’s complaints concerning Tuggle or to monitor him.

       37.     Shortly after this meeting, Plaintiff required inpatient care due to mental health

issues and depression she was experiencing.

       38.     On or about April 2, 2019, Plaintiff requested from ATS leave permitted by the

Family and Medical Leave Act and to accommodate her disability. At the time she requested

leave, Plaintiff reported the leave was needed for her depression and to obtain necessary inpatient

care and psychiatric treatment.

       39.     Despite receiving this information, and having previously received complaints from

Plaintiff concerning Tuggle, Defendant ATS continued with its failure to investigate Plaintiff’s

complaints concerning Tuggle.

       40.     Thereafter, Plaintiff took brief leave on several occasions.

       41.     On or about June 30, 2019, Plaintiff received a commendation letter and raise in

recognition of her job performance and accomplishments.

       42.     On or about August 16, 2019, Plaintiff made another report to Defendants

concerning abusive and controlling behavior by Robert Tuggle.

       43.     In September 2019, Plaintiff was forced to leave her home due to abuse and

harassment by Robert Tuggle. During this time she stayed in a domestic violence shelter.

       44.     On September 25, 2019, after returning from having taken FMLA leave, Ms. Shen

again reported the abuse and harassment and text messaging she had endured at work by Tuggle

to representatives of Defendant ATS. She also reported that she had obtained an order of protection

from Tuggle and was staying at a domestic violence shelter.




                                                 7

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 8 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
        45.       On September 27, 2019, Ms. Shen reported, for another time, the abuse and

harassment she had endured at work by Tuggle to representatives of Defendant ATS. She also

reported that Robert was using co-workers to attempt to communicate with her.

        46.       Following each of these reports, Defendant ATS continued with its failure to

reasonably investigate Plaintiff’s complaints of harassment and discrimination by Tuggle, and

disregarded those complaints because of Plaintiff’s disability, and as an excuse to avoid potential

liability.

        47.       To the extent any investigation was eventually done, by questioning Defendant

Tuggle, Tuggle falsely claimed that Plaintiff was an instigator and sought to weaponize Plaintiff’s

disability and his abuse of Plaintiff against Plaintiff. Although Defendant ATS knew or should

have known that these claims were false, they accepted them in order to provide them with a

pretextual basis to discriminate against and to terminate Plaintiff.

        48.       On October 3, 2019, Plaintiff was in the breakroom before work and was preparing

to take medicine for her anxiety and depression prior to her shift. Defendant’s employees

interrupted her and took her into a meeting with three ATS representatives.

        49.       During this meeting ATS’s representatives accused Plaintiff of threatening to kill

Robert Tuggle. Plaintiff was then suspended. During this meeting, Ms. Shen started crying and

became angry at the accusations being made against her and Defendant’s failure to understand

what she was saying to them because of her emotional state and language barriers. Defendant ATS

then escalated the situation and embarrassed Plaintiff by calling the police to escort her off the

premises.

        50.       On or about October 7, 2019, Plaintiff was terminated by Defendant via telephone.




                                                  8

             Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 9 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                COUNT I – DISCRIMINATION BASED ON SEX/GENDER
                             (Missouri Human Rights Act)

       51.     Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       52.     Plaintiff, a female, is a member of a protected group pursuant to the Missouri

Human Rights Act at Mo. Rev. Stat. § 213.055.1.

       53.     Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her gender and for reasons directly motivated by her sex or gender, in

violation of Mo. Rev. Stat. § 213.055.1(1)(a) and 8 C.S.R. § 60-3.040(17).

       54.     Specifically, while she was employed at ATS, Plaintiff was the subject of sexual

harassment in violation of Mo. Rev. Stat. § 213.055.1(1)(a) and 8 C.S.R. § 60-3.040(17) by Robert

Tuggle, and other employees.

       55.     Because Defendant Tuggle was a lead mechanic, he had supervisory power over

Plaintiff. Additionally, even if Tuggle did not have authority to individually or personally affect

her employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had

supervisory authority over her and the ability and power to significantly influence employment

decisions affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D).

       56.     Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Tuggle and the hostile work environment she endured.

       57.     The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her sex and gender.




                                                 9

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 10 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       58.      Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.

       59.      Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on sex or gender.

       60.      Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on sex or gender and failed to reasonably investigate Plaintiff’s

complaints.

       61.      As set forth above, Defendants unlawfully terminated Plaintiff’s employment on or

about October 7, 2019, after Plaintiff made complaints on September 25, 2019 and September 27,

2019, and on earlier dates including November 12, 2018 and March 14, 2019, about Defendant

Tuggle and the discrimination and harassment she suffered on account of her sex and gender.

       62.      The termination was retaliatory and was directly related to and motivated by

Plaintiff’s complaints on September 25, 2019 and September 27, 2019 and prior complaints and

reports.

       63.      In doing so, Defendant willfully violated Missouri’s Human Rights Act, at Mo.

Rev. Stat. § 213.055.1(1)(a).

       64.      As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record



                                                10

           Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 11 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       65.     Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Missouri Human Rights Act, Mo. Rev. Stat. § 213.111, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and litigation costs and expenses and post judgment

interest at the highest lawful rate on any award or verdict provided.

       66.     In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       67.     The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

             COUNT II – DISCRIMINATION BASED ON SEX AND GENDER
                        (Title VII of the Civil Rights Act of 1964)

       68.     Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.




                                                 11

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 12 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       69.     Plaintiff, a female, is a member of a protected group pursuant to the Title VII of the

Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2.

       70.     Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her gender and for reasons directly motivated by her sex and/or gender,

in violation of the Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2.

       71.     Specifically, while she was employed at ATS, Plaintiff was the subject of sexual

harassment by Robert Tuggle, and other employees.

       72.     Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D) and under applicable federal law.

       73.     Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Defendant Tuggle and the hostile work environment she endured.

       74.     The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her sex and gender.

       75.     Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.




                                                12

       Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 13 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       76.      Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on sex or gender.

       77.      Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on sex or gender and failed to reasonably investigate Plaintiff’s

complaints.

       78.      As set forth above, Defendants unlawfully terminated Plaintiff’s employment on or

about October 7, 2019, after Plaintiff made complaints on September 25 and September 27, 2019,

and on earlier dates including November 12, 2018 and March 14, 2019, about Defendant Tuggle

and the discrimination and harassment she suffered on account of her sex and gender.

       79.      The termination was retaliatory and was directly related to and motivated by

Plaintiff’s complaints on September 25, 2019 and September 27, 2019 and prior complaints and

reports.

       80.      In doing so, Defendant willfully violated Title VII of the Civil Rights Act of 1964,

at 42 U.S.C. § 2000e-2.

       81.      As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.




                                                 13

           Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 14 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       82.     Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to Title VII of the Civil Rights Act of 1964, at 42 U.S.C. §2000e-5, Plaintiff is entitled

to and hereby requests an award of attorney’s fees and litigation costs and expenses and post

judgment interest at the highest lawful rate on any award or verdict provided.

       83.     In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       84.     The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                COUNT III –DISCRIMINATION BASED ON DISABILITY
                            (Missouri Human Rights Act)

       85.     Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       86.     Plaintiff, a disabled female, as set forth above, is a member of a protected group

pursuant to the Missouri Human Rights Act at Mo. Rev. Stat. § 213.055.1 and 8 C.S.R. § 60-3.060.




                                                 14

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 15 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       87.     Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her disabilities and for reasons directly motivated by her disabilities, in

violation of Mo. Rev. Stat. § 213.055.1(1)(a) and 8 C.S.R. § 60-3.060.

       88.     Specifically, while she was employed at ATS, Plaintiff was the subject of

unwelcome harassment in violation of Mo. Rev. Stat. § 213.055.1(1)(a) and 8 C.S.R. § 60-3.060

by Robert Tuggle and other employees.

       89.     Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D).

       90.     Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Tuggle and the hostile work environment she endured from him and her and

other co-workers.

       91.     The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her disabilities.

       92.     For example, at times Plaintiff wrote self-deprecating notes to herself. When

Defendant discovered those notes, it treated those notes as disciplinary matters and as if they were

insults and threats to Plaintiff’s co-workers, when in fact they were not, but were products of her

coping mechanisms with her disability.




                                                 15

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 16 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
        93.     Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.

        94.     Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on disability.

        95.     Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on disability and failed to reasonably investigate Plaintiff’s complaints.

        96.     As set forth above, Defendant unlawfully terminated Plaintiff’s employment on or

about October 7, 2019, after Plaintiff made complaints on September 25 and September 27, 2019,

and on earlier dates including November 12, 2018 and March 14, 2019, about Defendant Tuggle

and other co-workers and the discrimination and harassment she suffered on account of her

disabilities.

        97.     The termination was retaliatory and was directly related to and motivated by

Plaintiff’s complaints on September 25, 2019 and September 27, 2019, and prior complaints and

reports.

        98.     In doing so, Defendant willfully violated Missouri’s Human Rights Act.

        99.     As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record




                                                16

           Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 17 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       100.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Missouri Human Rights Act, Mo. Rev. Stat. § 213.111, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and litigation costs and expenses and post judgment

interest at the highest lawful rate on any award or verdict provided.

       101.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       102.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                COUNT IV –DISCRIMINATION BASED ON DISABILITY
                          (Americans with Disabilities Act)

       103.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.




                                                 17

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 18 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       104.    Plaintiff, a disabled female, as set forth above, is a member of a protected group

pursuant to the Americans with Disabilities Act, at 42 U.S.C. §§ 12102 and 12112.

       105.    Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her disabilities and for reasons directly motivated by her disabilities, in

violation of the Americans with Disabilities Act, at 42 U.S.C. § 12112.

       106.    Specifically, while she was employed at ATS, Plaintiff was the subject of

unwelcome harassment due to her disabilities in violation of Americans with Disabilities Act, at

42 U.S.C. § 12112 by Robert Tuggle and other employees.

       107.    Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D) and under applicable federal law.

       108.    Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Defendant Tuggle and her coworkers and the hostile work environment she

endured.

       109.    The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her disabilities.

       110.    For example, at times Plaintiff wrote self-deprecating notes to herself. When

Defendant discovered those notes, it treated those notes as disciplinary matters and as if they were




                                                18

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 19 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
insults and threats to Plaintiff’s co-workers, when in fact they were not, but were products of her

coping mechanisms with her disability.

       111.     Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.

       112.     Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on disability.

       113.     Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on disability and failed to reasonably investigate Plaintiff’s complaints.

       114.     As set forth above, Defendants unlawfully terminated Plaintiff’s employment on or

about October 7, 2019, after Plaintiff made complaints on September 25, 2019 and September 27,

2019, and on earlier dates including November 12, 2018 and March 14, 2019, about Tuggle and

the discrimination and unwelcome harassment she suffered on account of her disabilities.

       115.     The termination was retaliatory and was directly related to and motivated by

Plaintiff’s complaints on September 25, 2019 and September 27, 2019, and prior complaints and

reports.

       116.     In doing so, Defendant willfully violated the Americans with Disabilities Act.

       117.     As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record



                                                19

           Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 20 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       118.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12205, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and post judgment interest at the highest lawful rate

on any award or verdict provided.

       119.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       120.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                     COUNT V – HOSTILE WORK ENVIRONMENT
                 (Based on Sex and Disability - Missouri Human Rights Act)

       121.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.




                                                 20

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 21 of 54
                                                                                                     Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       122.    Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her sex and gender and disabilities, and for reasons directly motivated by

her sex and gender and disabilities.

       123.    Plaintiff, a disabled female, is a member of a protected group pursuant to the

Missouri Human Rights Act at Mo. Rev. Stat. § 213.055.1.

       124.    Plaintiff was subjected to unwelcome harassment by Robert Tuggle and other

employees, which was directly based upon her sex and gender and disabilities.

       125.    Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D) and under applicable federal law.

       126.    Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Defendant Tuggle and the hostile work environment she endured.

       127.    The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her sex and gender and disabilities.

       128.    Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.




                                                21

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 22 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       129.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on sex and gender and disabilities.

       130.    Defendant also maintained inadequate and ineffective written and unwritten

policies, procedures, or guidelines with respect to the investigation of discrimination complaints

for reports of discrimination based on sex and gender and disabilities.

       131.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on sex or gender or disability and failed to reasonably investigate

Plaintiff’s complaints.

       132.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       133.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Missouri Human Rights Act, Mo. Rev. Stat. § 213.111, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and litigation costs and expenses and post judgment

interest at the highest lawful rate on any award or verdict provided.

       134.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew



                                                22

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 23 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       135.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                     COUNT VI – HOSTILE WORK ENVIRONMENT
                   (Based on Sex – Title VII of the Civil Rights Act of 1964)

       136.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       137.    Plaintiff, a female, is a member of a protected group pursuant to the Title VII of the

Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2.

       138.    Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her gender and for reasons directly motivated by her sex or gender, in

violation of the Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e-2.

       139.    Specifically, while she was employed at ATS, Plaintiff was the subject of

unwelcome harassment due to her disabilities in violation of Americans with Disabilities Act, at

42 U.S.C. § 12112 by Robert Tuggle and other employees.

       140.    Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

                                                 23

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 24 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D) and under applicable federal law.

       141.    Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Defendant Tuggle and the hostile work environment she endured.

       142.    The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her sex and gender and disabilities.

       143.    Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.

       144.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on sex and gender and disabilities.

       145.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on sex or gender or disability and failed to reasonably investigate

Plaintiff’s complaints.

       146.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record



                                                24

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 25 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       147.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to Title VII of the Civil Rights Act of 1964, at 42 U.S.C. §2000e-5, Plaintiff is entitled

to and hereby requests an award of attorney’s fees and litigation costs and expenses and post

judgment interest at the highest lawful rate on any award or verdict provided.

       148.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       149.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                     COUNT VII – HOSTILE WORK ENVIRONMENT
                    (Based on Disability – Americans with Disabilities Act)

       150.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.




                                                 25

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 26 of 54
                                                                                                      Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       151.    Plaintiff, a disabled female, as set forth above, is a member of a protected group

pursuant to the Americans with Disabilities Act at 42 U.S.C. §§ 12102 and 12112.

       152.    Plaintiff was subjected to a work environment that was hostile and discriminatory

based on and because of her disabilities and for reasons directly motivated by her disabilities, in

violation of the Americans with Disabilities Act, at 42 U.S.C. § 12112.

       153.    Specifically, while she was employed at ATS, Plaintiff was the subject of

unwelcome harassment due to her disabilities in violation of Americans with Disabilities Act, at

42 U.S.C. § 12112 by Robert Tuggle and other employees.

       154.    Specifically, while she was employed at ATS, Plaintiff was the subject of

unwelcome harassment due to her disabilities in violation of Americans with Disabilities Act, at

42 U.S.C. § 12112 by Robert Tuggle and other employees.

       155.    Defendant Tuggle was a lead mechanic, he had supervisory power over Plaintiff.

Additionally, even if Tuggle did not have authority to individually or personally affect her

employment at ATS, Plaintiff reasonably believed that Defendant Tuggle in fact had supervisory

authority over her and the ability and power to significantly influence employment decisions

affecting her, as set forth at 8 C.S.R. § 60-3.040(17)(D) and under applicable federal law.

       156.    Plaintiff made several complaints to Defendant, through her supervisors, during her

employment about Defendant Tuggle and the hostile work environment she endured.

       157.    The hostile work environment and discrimination affected a term, condition, or

privilege of Plaintiff’s employment with Defendant, including the fact that Plaintiff was

disciplined and then wrongfully terminated as set forth above because of and for reasons directly

motivated by her disabilities.




                                                26

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 27 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       158.    Defendant knew, because of Plaintiff’s complaints or should have known of, the

discrimination and hostility and failed to take or implement prompt and effective remedial action

to remedy the hostile work environment and discrimination.

       159.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to discrimination and retaliation for reports of

discrimination based on sex and gender and disabilities.

       160.    Defendant maintained inadequate and ineffective written and unwritten policies,

procedures, or guidelines with respect to the investigation of discrimination complaints for reports

of discrimination based on sex or gender or disability and failed to reasonably investigate

Plaintiff’s complaints.

       161.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       162.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12205, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and post judgment interest at the highest lawful rate

on any award or verdict provided.

       163.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew



                                                27

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 28 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       164.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                            COUNT VIII – RETALIATION
(Based upon Plaintiff’s Complaints of Sex and Disability Discrimination - Missouri Human
                                       Rights Act)

       165.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       166.    Plaintiff took legally protected action when she complained of and opposed the

discriminatory treatment directed towards her by Defendant Tuggle and others by reporting it to

Defendants on or about November 12, 2018, March 14, 2019, September 25, 2019, and September

27, 2019.

       167.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by disciplining Plaintiff on October 3, 2019 and then terminating Plaintiff

on October 7, 2019.




                                                 28

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 29 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       168.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by its failure to investigate her complaints of discrimination, unwelcome

harassment, and the hostile work environment.

       169.    This legally protected action and her complaints, her requests for accommodations

to address the harassment, and her reporting that she had obtained an order of protection as against

Defendant Tuggle, were the causes of and the motivating factors for the retaliation and retaliatory

conduct directed towards Plaintiff.

       170.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       171.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Missouri Human Rights Act, Mo. Rev. Stat. § 213.111, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and post judgment interest at the highest lawful rate

on any award or verdict provided.

       172.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.




                                                29

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 30 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       173.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                             COUNT IX – RETALIATION
(Based upon Plaintiff’s Complaints of Sex Discrimination – Title VII of the Civil Rights Act
                                         of 1964)

       174.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       175.    Plaintiff took legally protected action when she complained of and opposed the

discriminatory treatment directed towards her by Defendant Tuggle and others by reporting it to

Defendants on or about November 12, 2018, March 14, 2019, September 25, 2019, and September

27, 2019.

       176.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by disciplining Plaintiff on October 3, 2019 and then terminating Plaintiff

on October 7, 2019.

       177.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by its failure to investigate her complaints of discrimination, unwelcome

harassment, and the hostile work environment.




                                                 30

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 31 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       178.    This legally protected action and her complaints, her requests for accommodations

to address the harassment, and her reporting that she had obtained an order of protection as against

Defendant Tuggle, were the causes of and the motivating factors for the retaliation and retaliatory

conduct directed towards Plaintiff.

       179.    By its actions and inactions, Defendant willfully violated Title VII of the Civil

Rights Act of 1964, at 42 U.S.C. § 2000e-2.

       180.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       181.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to Title VII of the Civil Rights Act of 1964, at 42 U.S.C. §2000e-5, Plaintiff is entitled

to and hereby requests an award of attorney’s fees and post judgment interest at the highest lawful

rate on any award or verdict provided.

       182.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.




                                                31

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 32 of 54
                                                                                                         Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       183.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.

       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.

                               COUNT X – RETALIATION
     (Based upon Plaintiff’s Complaints of Disability Discrimination – Americans with
                                     Disabilities Act)

       184.    Plaintiff hereby incorporates each of her allegations above in this Petition for

Damages as though they were set forth fully below.

       185.    Plaintiff took legally protected action pursuant to 42 U.S.C. § 12203 when she

complained of and opposed the discriminatory treatment directed towards her by Tuggle and her

coworkers by reporting it to Defendant on or about November 12, 2018, March 14, 2019,

September 25, 2019 and September 27, 2019.

       186.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by disciplining Plaintiff on October 3, 2019 and then terminating Plaintiff

on October 7, 2019.

       187.    Defendant took adverse actions against Plaintiff as a direct result of her engaging

in this protected activity by its failure to investigate her complaints of discrimination, unwelcome

harassment, and the hostile work environment.




                                                 32

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 33 of 54
                                                                                                       Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       188.    This legally protected action and her complaints, her requests for accommodations

to address the harassment, and her reporting that she had obtained an order of protection as against

Defendant Tuggle, were the causes of and the motivating factors for the retaliation and retaliatory

conduct directed towards Plaintiff.

       189.    As a direct, foreseeable, and proximate result of Defendant’s unlawful acts and

omissions, including the discrimination and hostile work environment described herein, Plaintiff

has been caused to suffer: (a) economic loss, including lost wages, lost benefits, medical expenses,

and related consequential damages; and (b) professional losses in the form of a job record

reflecting a termination, loss of employment, and a diminished career potential; and (c) mental

distress and suffering in the form of embarrassment, humiliation, depression, and anxiety.

       190.    Plaintiff has also incurred attorneys’ fees and litigation costs and expenses.

Pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12205, Plaintiff is entitled to and

hereby requests an award of attorney’s fees and post judgment interest at the highest lawful rate

on any award or verdict provided.

       191.    In engaging in the unlawful employment practices described herein, Defendant

acted in conscious and reckless disregard for Plaintiff’s physical and emotional well-being and her

protected civil rights. This reckless disregard will be established by evidence that Defendant knew

of the harassment directed towards Plaintiff and failed to adequately remedy the situation and by

evidence of its failure to properly investigate her complaints of harassment and discrimination.

       192.    The actions of Defendant were malicious, willful, wanton, and in complete

indifference to Plaintiff’s rights. These actions are sufficient to justify the award of punitive

damages to deter Defendant and other similarly situated defendants from like conduct in the future.




                                                33

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 34 of 54
                                                                                                        Electronically Filed - Platte - October 30, 2020 - 09:53 AM
       WHEREFORE, Plaintiff prays that the Court award her actual, compensatory, statutory

and punitive damages in an amount greater than $25,000, along with costs and expenses and such

other relief, including pre-and post-judgment interest as applicable, an award of attorney’s fees

and litigation costs and expenses, and such other relief that the Court deems fair and just and as is

lawful under the circumstances.



                                     JURY TRIAL DEMAND

       Plaintiff respectfully requests a jury trial on all claims so triable.



Dated: October 30, 2020                        Respectfully Submitted,

                                               HODES LAW FIRM, LLC


                                               By: _________________________
                                               Garrett M. Hodes - Mo. Bar. #50221
                                               900 Westport Road, 2nd Floor
                                               Kansas City, Missouri 64111
                                               (816) 931-1718 (Phone)
                                               (816) 994-6276 (Fax)
                                               garrett@hodeslawfirm.com

                                               ATTORNEY FOR PLAINTIFF




                                                  34

        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 35 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                        Exhibit 1




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 36 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 37 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 38 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 39 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                        Exhibit 2




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 40 of 54
                                                                                                                                                                                                                 Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                    MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                                      MISSOURI COMMISSION ON HUMAN RIGHTS

  MICHAEL L. PARSON                                ANNA S. HUI                                             MARTHA STAGGS                             ALISA WARREN, PH.D.




                                                                                                                                                                                                 FE-2/20-31680
      GOVERNOR                                 DEPARTMENT DIRECTOR                                        COMMISSION CHAIR                           EXECUTIVE DIRECTOR




                                                                                                                                                                              Administrative Use/Records
Shuping Shen
P.O. Box 143
Farley, MO 64028
Via email




            Missouri
RE:       Shen vs. Aviation Technical Services
          FE-2/20-31680 563-2020-01213

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice




          Commission on
of your right to sue.

This letter indicates your right to bring a civil action within 90 days of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any
county in which the unlawful discriminatory practice is alleged to have occurred but it must be brought
no later than two years after the alleged cause occurred or its reasonable discovery. Upon issuance




          Human Rights
of this notice, the MCHR is terminating all proceedings relating to the complaint. No person may file
or reinstate a complaint with the MCHR after the issuance of a notice of right to sue relating to the
same practice or act. You are hereby notified of your right to sue the Respondent(s) named in your
complaint in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS
NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-
filing period for any federal claims. This notice of right to sue is being issued as required by Section
213.111.1, RSMo, because it has been over 180 days after the filing of this complaint and MCHR
has not completed its administrative processing.

Respectfully,




Alisa Warren Ph.D.                                                                                          September 21, 2020
Executive Director                                                                                          Date

Aviation Technical Services                                                                                Garrett M. Hodes
11268 N. Convair Drive                                                                                     Hodes Law Firm, LLC
Kansas City, MO 64153                                                                                      900 Westport Road, 2nd Floor
                                                                                                           Kansas City, MO 64111
                                                                                                           Via email
                                                                                                                                                     
        JEFFERSON CITY OFFICE                        ST. LOUIS OFFICE                          KANSAS CITY OFFICE                              SIKESTON OFFICE
  3315 WEST TRUMAN BLVD., SUITE 212           111 N. 7TH STREET, SUITE 903                        P.O. BOX 1129                         106 ARTHUR STREET, SUITE D
            P.O. BOX 1129                       ST. LOUIS, MO 63101-2100                  JEFFERSON CITY, 65102-1129                      SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                  PHONE: 314-340-7590                          FAX: 816-889-3582                              FAX: 573-472-5321
         PHONE: 573-751-3325                        FAX: 314-340-7238
          FAX: 573-751-2905
    Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                     TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                               www.labor.mo.gov/mohumanrights
                     Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 41 of 54    E-Mail: mchr@labor.mo.gov
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                        Exhibit 3




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 42 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 43 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 44 of 54
                                                                   Electronically Filed - Platte - October 30, 2020 - 09:53 AM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 45 of 54
                                                                                                   Electronically Filed - Platte - October 30, 2020 - 04:56 PM
              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 SHUPING “GRACE” SHEN,

                        Plaintiff,                    Case No.: 20AE-CC00296

 v.                                                   Division: 1

 AVIATION TECHNICAL SERVICES, INC.,

                       Defendant.

               REQUEST FOR ISSUANCE OF SUMMONS IN CIVIL CASE

       Plaintiff respectfully requests that the Clerk issue a new Summons in a Civil Case for

service on Defendant Aviation Technical Services, Inc. using the following corrected address for

Plaintiff’s Counsel:

       Garrett M. Hodes
       HODES LAW FIRM, LLC
       900 Westport Road, 2nd Floor
       Kansas City, Missouri 64111

       The Summons that was previously issued by the Court uses an incorrect address for

Plaintiff’s Counsel.



Dated: October 30, 2020                     Respectfully Submitted,


                                            HODES LAW FIRM, LLC


                                            By: _________________________
                                            Garrett M. Hodes - Mo. Bar. #50221
                                            900 Westport Road, 2nd Floor
                                            Kansas City, Missouri 64111
                                            (816) 931-1718 (Phone)
                                            (816) 994-6276 (Fax)
                                            garrett@hodeslawfirm.com

                                            ATTORNEY FOR PLAINTIFF




        Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 46 of 54
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20AE-CC00296
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
SHUPING SHEN                                                    GARRETT MARK HODES
                                                                214 NE 103RD ST
                                                                214 NE 103RD ST
                                                          vs.   KANSAS CITY, MO 64155
Defendant/Respondent:                                           Court Address:
Aviation Technical Services (11268)                             415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Employmnt Discrmntn 213.111                                  PLATTE CITY, MO 64079                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: Aviation Technical Services (11268)
                            Alias:
 11268 N Convair Dr
 KANSAS CITY, MO 64153
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                                                   Kimberly K Johnson CC
                                      October 30, 2020
                                     _______________________________                 by Kristina M Melton DC
                                                                                   ______________________________________________________
      PLATTE COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-574
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 5:20-cv-06175-GAF Document 1-1 Filed  12/02/20      Page 47 of 54
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

                                    NOTICE
                             SETTING ON CALENDAR

STATE OF MISSOURI             )
                              ) ss
COUNTY OF PLATTE              )

CASE NO:        20AE-CC00296
NATURE OF SUIT: CC Employmnt Discrmntn 213.111

SHUPING SHEN
Plaintiff/Petitioner

        v.

Aviation Technical Services (11268)
Defendant/Respondent

TO:
 SHUPING SHEN            Aviation Technical    GARRETT MARK
 107 MAIN ST PO BOX     Services (11268)       HODES
 143                    11268 N Convair Dr     214 NE 103RD ST 214
 FARLEY, MO 64028       KANSAS CITY, MO        NE 103RD ST
                        64153                  KANSAS CITY, MO
                                               64155

       You are hereby notified that the referenced case has been set on the calendar as
follows:

                Division:     DIVISION 1 COURT ROOM
                Date:         05-FEB-2021
                Time:         09:00 AM
                Setting:


Date: 30-OCT-2020

                                                            Kimberly K. Johnson
                                                            Circuit Clerk, Platte County

                                                                                 44935842.1




V:\LOCTEMPS\TRST.doc
      Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 48 of 54
                                                                                                              Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                                                                     20AE-CC00296

             IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 SHUPING “GRACE” SHEN,

                           Plaintiff,                       Case No.:

 v.                                                         Division:                          FILED
                                                                                               10/30/2020
 AVIATION TECHNICAL SERVICES, INC.,                                                           01:18 PM
                                                                                         KIMBERLY K JOHNSON
                          Defendant.                                                       CIRCUIT CLERK
                                                                                         PLATTE COUNTY, MO
                    ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Order Appointing Special Process Server

is sustained and the below named individuals are hereby appointed to serve process in the above-

captioned matter.

           Jan Adams                Roger Adams      Joseph Baska         Fidel Cervantes
           Dennis Dahlberg          Mary Dahlberg    Robert Finley        Darnell Hamilton
           Grace Hazell             Michael Hibler   Martin Hueckel       JoAnn Lane
           Joni Lane                Robert Manning   Susie Martin         Michael McMahon
           Jenna Mendoza            Trinity Olson    Angela Reed          Christopher Reed
           Cheryl Richey            David Roberts    Nathaniel Scott      Christina Tiffany
           Robert E. Vick, II       Bradley Votaw    Ariel Wilson         Jerry Wooten




                                                                    PLATTE COUNTY CIRCUIT CLERK
                                                                    Kimberly K Johnson CC
 October 30, 2020
______________________                                                Kristina M Melton DC
                                                                    ______________________________
Date                                                                By: Deputy Clerk




       Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 49 of 54
                                                                                                     Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                                                                      20AE-CC00296

             IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 SHUPING “GRACE” SHEN,

                           Plaintiff,                          Case No.:

 v.                                                            Division:

 AVIATION TECHNICAL SERVICES, INC.,

                          Defendant.

 MOTION FOR APPROVAL AND APPOINTMENT OF SPECIAL PROCESS SERVER

       COMES NOW Plaintiff and requests an order appointing Special Process Servers
employed by/or an Agent of HPS Process Service & Investigations, Inc.:
           Jan Adams                Roger Adams         Joseph Baska       Fidel Cervantes
           Dennis Dahlberg          Mary Dahlberg       Robert Finley      Darnell Hamilton
           Grace Hazell             Michael Hibler      Martin Hueckel     JoAnn Lane
           Joni Lane                Robert Manning      Susie Martin       Michael McMahon
           Jenna Mendoza            Trinity Olson       Angela Reed        Christopher Reed
           Cheryl Richey            David Roberts       Nathaniel Scott    Christina Tiffany
           Robert E. Vick, II       Bradley Votaw       Ariel Wilson       Jerry Wooten



of HPS Process Service & Investigations, Inc., as special process servers in the above-captioned
matter to serve the Petition and Summons on Defendant Aviation Technical Services, Inc.


Dated: October 30, 2020                              Respectfully Submitted,


                                                     HODES LAW FIRM, LLC


                                                     By: _________________________
                                                     Garrett M. Hodes - Mo. Bar. #50221
                                                     900 Westport Road, 2nd Floor
                                                     Kansas City, Missouri 64111
                                                     (816) 931-1718 (Phone)
                                                     (816) 994-6276 (Fax)
                                                     garrett@hodeslawfirm.com

                                                     ATTORNEY FOR PLAINTIFF



       Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 50 of 54
                                                                                                     Electronically Filed - Platte - October 30, 2020 - 09:53 AM
                                                                                    20AE-CC00296

             IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 SHUPING “GRACE” SHEN,

                           Plaintiff,                       Case No.:

 v.                                                         Division:

 AVIATION TECHNICAL SERVICES, INC.,

                          Defendant.

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Order Appointing Special Process Server

is sustained and the below named individuals are hereby appointed to serve process in the above-

captioned matter.

           Jan Adams                Roger Adams      Joseph Baska        Fidel Cervantes
           Dennis Dahlberg          Mary Dahlberg    Robert Finley       Darnell Hamilton
           Grace Hazell             Michael Hibler   Martin Hueckel      JoAnn Lane
           Joni Lane                Robert Manning   Susie Martin        Michael McMahon
           Jenna Mendoza            Trinity Olson    Angela Reed         Christopher Reed
           Cheryl Richey            David Roberts    Nathaniel Scott     Christina Tiffany
           Robert E. Vick, II       Bradley Votaw    Ariel Wilson        Jerry Wooten




                                                                    PLATTE COUNTY CIRCUIT CLERK

______________________                                              ______________________________
Date                                                                By: Deputy Clerk




       Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 51 of 54
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20AE-CC00296
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
SHUPING SHEN                                                    GARRETT MARK HODES
                                                                900 WESTPORT ROAD
                                                                2ND FLOOR
                                                          vs.   KANSAS CITY, MO 64111
Defendant/Respondent:                                           Court Address:
Aviation Technical Services (11268)                             415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Employmnt Discrmntn 213.111                                  PLATTE CITY, MO 64079                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: Aviation Technical Services (11268)
                            Alias:
 NATIONAL REGISTERED AGENTS INC
 120 SOUTH CENTRAL AVE
 CLAYTON, MO 63105
      COURT SEAL OF       You are            summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                       Monday, November 02, 2020
                                     _______________________________                 /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
                                                                                   ______________________________________________________
      PLATTE COUNTY
                                                    Date                                                    Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-575
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 5:20-cv-06175-GAF Document 1-1 Filed  12/02/20      Page 52 of 54
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                   Electronically Filed - Platte - November 09, 2020 - 01:45 PM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 53 of 54
                                                                   Electronically Filed - Platte - November 09, 2020 - 01:45 PM




Case 5:20-cv-06175-GAF Document 1-1 Filed 12/02/20 Page 54 of 54
